Citation Nr: 1120762	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, an anxiety disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for an undiagnosed illness manifested by muscle or joint pains.

4.  Entitlement to an initial compensable disability rating for dermatitis/dermatophytosis (claimed as skin rash or eczema).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970, from December 1990 to June 1991, and from March 2003 to May 2003.  He served in Southwest Asia from February 7, 1991 to May 17, 1991.  The Veteran had additional service in the National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied the Veteran's March 2004 request to reopen a claim for entitlement to service connection for PTSD.

This matter also comes before the Board on appeal from a June 2006 rating decision issued by the VA RO in Nashville, Tennessee, which denied the Veteran's February 2006 claim for entitlement to service connection for degenerative disc disease of the cervical spine, claimed as a muscle and joint disorder.  The claim was subsequently separated into two distinct claims by the Board in an April 2009 decision and remand.

This matter also comes before the Board on appeal from a May 2010 rating decision issued by the VA Appeals Management Center in Washington, DC, which, inter alia, granted the Veteran's March 2004 claim for entitlement to service connection for dermatitis/dermatophytosis (claimed as a skin rash or eczema), and assigned a noncompensable disability rating as of March 11, 2004, the date of the claim.

In January 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO); a copy of the transcript is associated with the record.

In March 2009, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the record.

In April 2009, the Board reopened and remanded the Veteran's claims for service connection for PTSD and dermatitis/dermatophytosis (claimed as a skin rash or eczema), and remanded the issues of service connection for degenerative disc disease of the cervical spine and an undiagnosed illness manifested by muscle or joint pains, to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for a mental disorder, to include depression, an anxiety disorder, and PTSD; entitlement to service connection for degenerative disc disease of the cervical spine; and entitlement to an initial compensable disability rating for dermatitis/dermatophytosis (claimed as skin rash or eczema) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran does not have an undiagnosed illness manifested by muscle or joint pains during the pendency of the claim.


CONCLUSION OF LAW

A claimed undiagnosed illness manifested by muscle or joint pains was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated March 2006 and May 2009, provided to the Veteran before the June 2006 rating decision and the May 2010 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2006, prior to the issuance of the June 2006 rating decision.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in April 2009, required that the RO provide the Veteran with an examination, by an appropriate specialist, to determine the nature and etiology of any joint and muscle pains.  The Board finds that the RO complied with this instruction, as the Veteran was provided with this examination in June 2009.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, VA treatment records, and available private treatment records have been obtained.  The Veteran was afforded the opportunity to present testimony at a hearing on appeal before the undersigned Veterans Law Judge.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection, Including Based on Undiagnosed Illness

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established for chronic disabilities due to undiagnosed illnesses, if there is evidence that the claimant: (1) is a 'Persian Gulf Veteran;' (2) who exhibits objective indications of chronic disability resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms; (3) which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3. 317.  A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  In the present appeal, the Veteran served in Southwest Asia from February 1991 to May 1991, making him a Persian Gulf Veteran.

Objective indications of chronic disability are described as either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3. 317(a)(2).  Further, a chronic disability is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3. 317(a)(3).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

A qualifying 'chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3. 317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 3. 317(a), however, if there is affirmative evidence that an undiagnosed illness: (1) was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3. 317(c).

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Board notes that, in cases where a Veteran applies for service connection under 38 C.F.R. § 3. 317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for an Undiagnosed Illness Manifested by Muscle or Joint Pains

As an initial matter, the Board notes that VA previously granted the Veteran's claim for service connection for a left knee sprain as of May 22, 2003.  Because that disability has already been diagnosed and service-connected, it will not be considered part of the Veteran's claim for an undiagnosed illness manifested by muscle or joint pains.  Similarly, because entitlement to service connection for degenerative disc disease of the cervical spine is a separate issue, it will not be considered part of the Veteran's claim for an undiagnosed illness manifested by muscle or joint pains.

The Veteran's service treatment records include Reports of Medical Examinations dated November 1965, January 1968, May 1984, December 1990, April 1991, and April 1995, which include clinicians' findings that the Veteran's upper extremities, lower extremities, spine and other musculoskeletal system were normal on evaluation.

Additionally, his Reports of Medical History dated November 1965, January 1968, March 1970, May 1984, December 1990, April 1991, and April 1995 include markings from the Veteran indicating that he did not have, and had never had, arthritis or rheumatism, or any bone, joint, or other deformity.

In his November 1965, January 1968, March 1970, May 1984, December 1990, and April 1991 Reports, the Veteran indicated that he did not have, and had never had, a painful or trick shoulder or elbow, or a trick or locked knee.

In his January 1968 Report of Medical History, the Veteran indicated that he had recurrent back pain, and the clinician noted that the Veteran had been in a car accident with a back injury, but that it had not interfered with his work.  In his March 1970 Report, the Veteran checked a box indicating that he did not have, and had not had, back trouble of any kind.  In his May 1984, December 1990, and April 1991 Reports, the Veteran checked a box indicating that he did not have, and had not had, recurrent back pain.

In his April 1995 Report of Medical History, the Veteran indicated that he had a painful right shoulder and recurrent upper back pain, but no trick or locked knee.  The April 1995 clinician summarized that the Veteran had pulled a muscle in his right shoulder in Saudi Arabia, which had been found to include degenerative joint disease (DJD) in April 1991.  The April 1995 clinician further noted that the Veteran had recurrent pain from his right scapula to his spine since that injury in Saudi Arabia.

In October 2000, a VA physician noted that the Veteran complained of joint pain in his shoulders, hips, and knees.  The physician noted that the Veteran had some decreased range of motion (ROM) in his upper extremities (UEs), but did not provide a diagnosis.

In February 2006, the Veteran filed a claim for service connection for muscle and joint pain due to his participation in Operation Desert Storm.

In March 2006, a VA physician found that the Veteran had left shoulder and neck pain which appeared to be muscular in origin, as well as unspecified knee pain.

In August 2006, the Veteran told a VA registered nurse (RN) that he had been experiencing pain in his shoulder and neck for the past 6 months.

The Veteran called a VA RN in December 2006 and reported ongoing neck and right shoulder pain over the past 2 years.

In May 2008, a VA clinician found that x-rays of both of the Veteran's knees were negative for any disorders.

The Veteran testified at a hearing before a DRO in January 2008.  The Veteran reported that VA clinicians are "going to do this foot down here on this joint on my big toe.  They're going to have to go in there and operate on it and do a thing on it.  And my shoulders and my neck, both of my shoulders and my neck and this foot and my knee, these are the joints that I'm having trouble with."  Id. at p. 16.  The Veteran subsequently clarified that he is already service-connected for his left knee, and also that his claimed big toe disorder is a skin condition and not a joint problem.  Id. at pp. 16-17.

The Veteran also testified at a Board hearing in March 2009.  The Veteran reported that he had injured his shoulders, as well as his neck and back, while driving in the desert in service.  Id. at p. 21.

VA provided the Veteran with a compensation and pension (C&P) examination of his joints in June 2009.  The VA examiner, a physician and orthopedic resident, reviewed the Veteran's claims file and medical records.  The examiner found that "the patient denies an[y] muscle or joint problems other than his left knee."  The examiner further explained that, because the Veteran denied such problems, no diagnosis or etiological opinion was rendered.

The Board finds that the Veteran's VA examination is adequate in light of the facts of this case.  Because the Veteran expressly denied the symptoms-namely, muscle or joint problems-for which he is claiming service connection, there was clearly no illness manifested by muscle or joint pains at the time of the examination.

In his May 2011 Written Brief Presentation, the Veteran's representative argues that because the Veteran reported left knee pain at the June 2009 VA examination, his "left knee should have been recognized as a joint, and therefore the Veteran's left knee should have been evaluated for undiagnosed joint pain.  Therefore, we ask that this case be remanded for a new exam where the examiner thoroughly examines the Veteran's [sic] to include all of his joints.  We also ask that the examiner completes the exam in accordance to [sic] the April 28, 2009 remand order."  The Board finds the Veteran's representative' argument unavailing for two reasons.  First, as noted above, the Veteran is already in receipt of service connection for a left knee sprain.  Because any joint pain in the Veteran's left knee is already considered in determining his disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260, providing a separate disability rating for an undiagnosed illness of the left knee manifested by pain would constitute pyramiding.  38 C.F.R. § 4.14.  Second, as explained above, the Board finds that the June 2009 VA examination satisfied the Board's April 2009 remand order, and it is unreasonable to require the examiner to find an undiagnosed illness manifested by muscle or joint pains when the Veteran has expressly denied any muscle or joint problems other than in his already service-connected left knee.

The Board finds that, based upon the evidence of record, service connection is not warranted for muscle and joint pain due to an undiagnosed illness, as an April 1995 in-service clinician has associated his muscle and joint pain with the diagnosis of a pulled muscle in his right shoulder.  Additionally, the April 1995 in-service clinician noted that the Veteran's joint pain had been found to include a diagnosis of degenerative joint disease (DJD) in April 1991.  Thus, evidence shows that the Veteran's complaint concerning his muscle and joint pain is related by competent medical evidence to a diagnosis of a pulled right shoulder muscle and DJD.  Since competent medical evidence shows that the Veteran's muscle and joint pain is related to diagnosed disabilities, the provisions for a presumptive disability, under 38 C.F.R. § 3. 317, as due to a qualifying chronic disability have not been met.

As noted above, the Veteran's complaint of cervical spine (neck) pain has been diagnosed as degenerative disc disease, and therefore is not undiagnosed; furthermore, that disorder is the subject of a separate claim discussed below.  38 C.F.R. § 3.317.  Likewise, as discussed above, the Veteran's complaint of a left knee strain has previously been granted service connection.  38 C.F.R. § 4.14.  Furthermore, the Veteran clarified at his January 2008 DRO hearing that he was not claiming service connection for an undiagnosed muscle or joint disorder in his big toe or foot. Id. at pp. 16-17.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As noted above, the Veteran filed his claim for service connection for an undiagnosed illness manifested by muscle or joint pains in February 2006.  Because his decreased range of motion of the upper extremities was noted in October 2000, more than 5 years prior to his claim, it cannot constitute a current disability within the meaning of McClain.

Since February 2006, the Veteran has not been found to have any illness manifested by muscle or joint pains, with the possible exceptions of his service-connected left knee disorder and his cervical spine disorder, which is the subject of a separate claim.  

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran does not have an illness manifested by muscle or joint pains.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for an illness manifested by muscle or joint pains; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for an undiagnosed illness manifested by muscle or joint pains is denied.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, to include depression, an anxiety disorder, and PTSD; entitlement to service connection for degenerative disc disease of the cervical spine; and entitlement to an initial compensable disability rating for dermatitis/dermatophytosis (claimed as skin rash or eczema).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

PTSD and Other Psychiatric  Disorders

The Veteran's service treatment records include Reports of Medical Examinations dated November 1965, January 1968, May 1984, December 1990, April 1991, April 1995, and June 2001, which include clinicians' findings that the Veteran was psychiatrically normal on evaluation.

Additionally, his Reports of Medical History dated November 1965, January 1968, March 1970, May 1984, December 1990, April 1991, and April 1995 include markings from the Veteran indicating that he did not have, and had never had, "depression or excessive worry," or "nervous trouble of any sort."

The Veteran's service personnel records include an April 1969 document, entitled Record of Proceedings Under Article 15, UCMJ (Uniform Code of Military Justice), showing that the Veteran "wrongfully engaged in a fist fight" with a fellow service member.

Between periods of service, the Veteran sought treatment from a VA facility in May 1997.  The clinician diagnosed him with depression and ruled out personality disorder.  A VA clinician also noted that the Veteran had lost his job due to fighting, and had marital conflicts.

VA clinicians also diagnosed the Veteran with anxiety on multiple occasions, including in October 1997, February 1998, July 1998, September 2003, March 2004, and October 2005.

VA clinicians also diagnosed the Veteran with depression and/or major depressive disorder (MDD) on multiple occasions, including in June 2000, July 2000, September 2000, January 2001, April 2001, August 2001, April 2002, May 2002, September 2003, March 2004, July 2004, October 2004, July 2005, October 2005, March 2006, April 2006, May 2006, August 2006, September 2006, October 2006, October 2007, and April 2008.

A VA physician opined in June 2000 that the Veteran had anxiety secondary to his situation.  He noted that the Veteran reports having poor sleep, and "wakes up thinking about the guy who pulled an M-16 on him while he was in the desert" during service.  The Veteran again reported this event to a VA physician later that month, and received a diagnosis of depression and anxiety.

In November 2000, a VA social worker opined that the Veteran had depression secondary to marital dysfunction.

In an April 2004 letter, the Veteran wrote that "when I was serving in Desert Storm a fellow soldier lock[ed] and load[ed] his M-16 and pointed it at me and said he would kill me."

In an October 2005 letter, the Veteran wrote that a fellow soldier "pulled [an] M-16 on me for no reason locked and loaded after [an] enquiry about the whereabouts of another soldier.  I told him he didn't have the guts to pull the trigger and he froze.  This has caused me to lose sleep, loss of appetite, [be] overcome with fear, [and have] weird bizarre dreams.  The company commander took our weapons and put us under MP [Military Police] for 3 days....I dream of being shot and killed while I am unable to get this out of my mind."

In August 2006, a VA registered nurse (RN) found that the Veteran meets the criterion for a diagnosis of severe and persistent mental illness, of which examples include but are not limited to schizophrenia, bipolar disorder, major affective disorder, or severe PTSD.  A specific diagnosis of PTSD was not provided.

In December 2006, VA received a letter from the Veteran's Battalion Commander, who wrote that the Veteran "was in my Firing Battery.  To the best of my recollection there was an incident concerning [him] and another soldier in that a weapon was pointed at him.  I did not witness the incident personally.  Statements from other soldiers in the battery confirmed the incident."

The Veteran testified at a hearing before a DRO in January 2008.  The Veteran's representative noted that another soldier pointed a loaded weapon at the Veteran, and referred to documentation in the file from a Captain confirming the incident.  Id. at p. 4.  The Veteran reported that he attributes some, if not all, of his psychiatric symptoms to that incident in service.  Id. at p. 7.  He further stated that "I do not trust people.  It's just, I hate to say it, but I just don't trust them.  I can't.  You know, I trusted that guy [the fellow soldier-his "battle buddy"-who pointed a loaded weapon at the Veteran].  I trusted him real far.  I trusted him far and that happened and now I don't fool with no one."  Id. at p. 7.  The Veteran stated that he is currently being treated at a VA facility for depression.  Id. at p. 5.  Additionally, the Veteran's friend D.P. noted that he shuts himself off and has difficulty being around other people.  Id. at pp. 6-7.  The Veteran also reported that he was in fear for his life during his service in the Persian Gulf, but that he never fired on the enemy and was never fired upon.  Id. at pp. 8-9.

In a July 2008 letter, the Veteran reported that the event in which his battle buddy pointed a loaded weapon at him occurred in April 1991 or May 1991.

In an October 2008 Report of Contact, a VA Veteran's Service Representative (VSR) noted that a call was placed to the Tennessee National Guard in order to obtain the Veteran's service personnel records, and the member of the Tennessee National Guard who received the call, in turn, called the Chattanooga Guard unit, at which point he spoke with the Veteran's aforementioned former commander.  The Veteran's former commander-who is still enlisted in the service-then called the VSR.  The VSR recorded that the commander "stated to me he remembers the incident happening but he was not a witness....I asked [him] why no documentation could be rendered for this altercation.  [The commander] said he remembers making both soldiers clean their weapons and turn them in right before they left Basra for the KKMC [King Khalid Military City, Saudi Arabia].  Instead of issuing an Article 15 or reduction in rank, which usually follows this type of conduct, [the commander] felt the conduct did not warrant the end result, which would have been reduction in pay for both Veteran's [sic] (which was going to their families back home)."

The Veteran also testified at a Board hearing in March 2009.  The Veteran reported that while he was away from home during his service, "my wife left me.  And when I came back, she was gone and moved out and took my daughter and stuff and left.  And that became stressful right there more so than what had happened to me in the desert.  So that was the most stressful part in my life that really got to me."  Id. at pp. 8-9.  The Veteran also reported an in-service stressor that occurred in the desert, namely when his "battle buddy....[took out] an M-16 and he locked and loaded it on me...then...one guy grabbed and snatched the weapon from him and took it, and then we had to...go to the CO [Commanding Officer]."  Id. at p. 9.  The Veteran explained that his battle buddy locked, loaded, and pointed the weapon at him.  Id. at p. 10.  The Veteran also stated that he felt like his battle buddy was going to shoot him.  Id. at p. 10.  He stated that when he thinks about the event, "I just get in tears...like my whole feeling just drains out...because....it could have been easy for him to kill me and for me to kill him; easy.  But by us having families, we didn't need that."  Id. at p. 11.  The Veteran also testified that prior to the event "I used to be a people person...but I'm not [a] people person [any]more."  Id. at p. 11.  He noted that he now lives alone and generally avoids people altogether.  Id. at pp. 11-12.  The Veteran reported an incident from his former job after service which was "like it was from the guy that happened in the desert.  It was the same thing....[the colleague] didn't trust me....and so me and him got in an altercation and then they fired me and kept him."  Id. at pp. 12-13.  The Veteran stated that the threatening event in service contributes to his current state of mind.  Id. at p. 13.  The Veteran testified that other than the threat from his battle buddy, there were no other life-threatening experiences during service that contributed to his claimed PTSD.  Id. at p. 25.  The Veteran reported that he first sought treatment for his claimed PTSD when he returned to the United States.  Id. at pp. 26-27.  The Veteran stated that he has not been diagnosed with PTSD.  Id. at p. 27.

In compliance with an April 2009 Board remand, VA provided the Veteran with a C&P examination for mental disorders in June 2009.  The examiner, a psychologist, reviewed the Veteran's claims file and medical records.  The examiner noted that the Veteran has multiple diagnoses of mental disorders, as well as a history of multiple prescriptions of psychiatric medications.  The examiner specified that the Veteran was hospitalized for 10 days in August 2006 for increased suicidal ideation, planning, and intent.  The Veteran reported that a flashback to the incident with his battle buddy caused him to be aggressive towards his son, and that when he returned home after his next period of National Guard duty, his wife and son had emptied the house and left him.  The Veteran also reported that he nearly had a physical altercation at work after service in 2006, which led to his being fired.  The VA examiner found that the Veteran's psychosocial functional status is moderately to severely impaired.  The Veteran reported that he re-experiences combat trauma through occasional nightmares about the incident, and also reported that he has intrusive thoughts about how the incident might have resulted in his death or the death of his battle buddy.  The examiner opined that "the Veteran's depression has been caused by a number of stressors though the years including the stress [of] being in combat, grief associated with numerous losses since serving in combat, and the stress of the dissolution of his marriage."  The examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and anxiety disorder (NOS), and with subclinical symptoms of PTSD.  The examiner further opined that "the Veteran's depression is reported [to] have commenced soon after he returned from Desert Storm due to the stress of having served in combat.  His depression has been exacerbated through the years by a number of non-military stressors.  Hence, his depression might be considered fundamentally service connectable....The Veteran endorsed subclinical symptoms of PTSD caused by his verified combat stressor.  However, he did not report enough symptoms to warrant a diagnosis of PTSD....The Veteran's personality disorder was more likely than not present before he served in Desert Storm.  I opine that his personality disorder rendered him less able to tolerate the stress of being in combat  Moreover, his personality disorder has further rendered him more vulnerable to developing depression because of [an] inability to proactively and effectively respond to his psychosocial stressors."  The examiner concluded that the Veteran's depression, and his anxiety disorder NOS, are "just as likely as not caused by or the result of his military service."

The Board must reject medical opinions that are based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, an addendum opinion is required because the examiner's June 2009 opinion that the Veteran's depression and anxiety disorder NOS are as likely as not caused by or the result of military service relies on the false premise that the Veteran had combat service.  None of the Veteran's three Department of Defense (DD) Form 214s or service personnel records includes indicia of combat service.  Moreover, the Veteran has testified that he did not fire on the enemy, and was never fired upon.  See January 2008 DRO hearing at pp. 8-9.

Therefore, on remand, the VA examiner should provide an addendum opinion, with rationale, as to whether it is at least as likely as not that the Veteran's depression, and his anxiety disorder NOS, were caused or aggravated during or as a result of his time in service.  The Board notes that there is sufficient evidence-including from the Veteran's commanding officer-to corroborate the incident in which he faced a locked and loaded gun pointed at him by his battle buddy during service.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide any opinion, he or she should state the reason(s) why.

If the examiner who conducted the original examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination of the Veteran's mental disorders should be provided.

Degenerative Disc Disease of the Cervical Spine

In his April 1995 Report of Medical History, the Veteran indicated that he had a painful right shoulder and recurrent upper back pain.  The April 1995 clinician summarized that the Veteran had pulled a muscle in his right shoulder in Saudi Arabia, which had been found to include degenerative joint disease (DJD) in April 1991.  The April 1995 clinician further noted that the Veteran had recurrent pain from his right scapula to his spine since that injury in Saudi Arabia.

In October 2002, a VA clinician took an x-ray of the Veteran's cervical spine and diagnosed him with degenerative disc disease, greatest at C5-6 and C3-4.

A VA radiologist took an x-ray of the Veteran's cervical spine in October 2003, and found degenerative changes centered at C3-4 and C5-6 with posterior osteophytic spurring at C5-6, possibly impinging on the thecal sac at that level.

In March 2004, a VA physician diagnosed the Veteran with degenerative changes in his neck, worse at C5-6.

A VA physician diagnosed the Veteran in March 2006 with chronic neck pain, which he found appears to be muscular in origin.

In April 2006, a VA physician again diagnosed the Veteran with cervical degenerative disease.

In August 2006, the Veteran reported to a VA clinician that he has had chronic neck pain for 6 months.  The Veteran also reported that he had a pinched nerve in his neck in August 2006.  In December 2006, the Veteran reported having chronic neck pain for the past 2 years.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in January 2008.  He reported that he was operating a 548, which he noted is like a bulldozer, and felt vibrations while going across sand dunes in the desert during service.  Id. at p. 18.  The Veteran characterized these vibrations as being akin to whiplash.  Id. at p. 19.  He reported that his cervical spine now aches, which prevents him from sleeping.  Id. at p. 18.  The Veteran also stated that these cervical spine aches probably come from operating the 548 in the sand and feeling whiplash.  Id. at p. 19.  He noted that his current neck pain started a few months after the event.  Id. at p. 19.

The Veteran also testified at a Board hearing in March 2009.  The Veteran reported that he drove in an ammunition carrier in service which had pivoting sticks in the floorboard which were akin to a bulldozer.  Id. at p. 21.  He stated that while riding that vehicle in the desert "sometimes we'd be going like 45/50 miles an hour and just go airborne...and so it messed up my neck...from...when the gun flopped or either ammo carrier drop[ped]."  Id. at p. 21.  The Veteran asserted that this gave him whiplash.  Id. at pp. 21-22.  The Veteran also stated that he thought his neck was tired from traveling with his helmet on his head during service.  Id. at p. 23.  He noted that he was not treated for his spine during service.  Id. at p. 23.  The Veteran stated that, after service, a clinician diagnosed him with pinched nerves in his neck.  Id. at p. 23.  The Veteran attributed his current cervical spine problems to his time in service.  Id. at p. 24.  However, the Veteran also stated that he did not receive any treatment or pain medication for his cervical spine while he was on active duty "because it wasn't bothering me."  Id. at p. 30.

In compliance with an April 2009 Board remand, VA provided the Veteran with a C&P examination of his cervical spine in June 2009.  The examiner, a physician and orthopedic resident, reviewed the Veteran's claims file and medical records.  The Veteran reported that he began having neck pain in about 1991; he reported no specific injury to his neck.  After examination and testing, the VA examiner diagnosed the Veteran with multilevel degenerative disc disease with neural foraminal narrowing at C3-C7, and with mild subluxation at C4-5 and C5-6.  The examiner noted that the Veteran was retired due to age or duration of work.  The examiner further found that the Veteran's cervical spine disorders have no effect on his feeding, bathing, dressing, toileting, and grooming; mild effects on his shopping and travelling; moderate effects on his chores and recreation; and severe effects on his exercise and participation in sports.  The examiner opined that the Veteran's cervical degenerative disease was less likely than not permanently aggravated by service because the examiner did "not see any service records indicating that his neck was a problem while in the service.  It is thus most likely that this is not service related."

As explained above, the Board must reject medical opinions that are based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, an addendum opinion is required because the examiner's June 2009 negative nexus opinion relied upon the ostensible absence of any records of a neck problem in service.  However, as noted above, a clinician recorded in the Veteran's April 1995 Report of Medical History that the Veteran had sustained an injury in service in Saudi Arabia which included a pulled right shoulder muscle and degenerative joint disease, with recurrent pain from the Veteran's right scapula to his spine ever since the injury.  This report appears to be consistent with the Veteran's descriptions in his January 2008 DRO hearing and March 2009 Board hearing.

Therefore, on remand, the VA examiner should provide an addendum opinion, with rationale, as to whether it is at least as likely as not that the Veteran's diagnosed cervical spine disorder was caused or aggravated during or as a result of his time in service, in light of the information contained in the Veteran's April 1995 Report of Medical History.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide any opinion, he or she should state the reason(s) why.

If the examiner who conducted the original examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination of the Veteran's cervical spine disorder should be provided.

Dermatitis/Dermatophytosis (Claimed as Skin Rash or Eczema)

In a May 2010 rating decision, the RO granted the Veteran's claim for service connection for dermatitis/dermatophytosis (claimed as skin rash or eczema) and assigned a noncompensable disability rating effective March 11, 2004.

In July 2010, the Veteran submitted a letter in which he stated that "I disagree with your decision to award 0% for Eczema and request [a] higher percentage of 100% SC." Also in July 2010, the Veteran submitted a separate letter in which he wrote that "I am requesting an increase in my S/C disability.  I receive 0% for dermatitis/dermatophytosis (claimed as skin rash) and the condition has gotten severe.  I am submitting medical evidence to support my claim for increase."

Viewing the Veteran's July 2010 letters in the way that is most favorable to him, the Board construes them as a notice of disagreement (NOD) with the RO's May 2010 rating decision to assign an initial noncompensable rating.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a Veteran).  Although the separate letters clearly provide a basis for construing the claim as either an NOD or a new claim for a higher rating, the former is more favorable to the Veteran because it allows for the possibility of a higher rating not only based on the date of the July 2010 letter, but also for a higher initial rating as of March 11, 2004, the date from which service connection began.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The July 2010 letter satisfies the requirements of a notice of disagreement because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2010).  Furthermore, because the July 2010 letter was received by VA within one year of the May 2010 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2010).  Finally, filing this notice of disagreement with the Board is proper because the Board has the Veteran's records.  38 C.F.R. § 20.300 (2010).

Because the Veteran has filed a notice of disagreement with regard to that issue, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the June 2009 VA examiner regarding the Veteran's claimed psychiatric disorder.  The examiner should review the claims file, and indicate that he has done so in his report.  The examiner should provide an addendum opinion, with rationale, as to whether it is at least as likely as not that the Veteran's diagnosed depression and anxiety disorder NOS were caused or aggravated during or as a result of his time in service.

The examiner should note that the record does not contain indicia of combat service by the Veteran.  However, there is sufficient evidence-including from the Veteran's commanding officer-to corroborate the incident in which he faced a locked and loaded gun pointed at him by his battle buddy during service.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide any opinion, he or she should state the reason(s) why.

If the examiner who conducted the original examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination of the Veteran's mental disorders should be provided.

2.  Obtain an addendum from the June 2009 VA examiner regarding the Veteran's claimed cervical spine disorder.  The examiner should review the claims file, and indicate that he has done so in his report.  The Veteran's April 1995 Report of Medical History must be included in the examiner's review of the claims file.

The examiner should provide an addendum opinion, with rationale, as to whether it is at least as likely as not that the Veteran's diagnosed cervical spine disorder was caused or aggravated during or as a result of his time in service.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide any opinion, he or she should state the reason(s) why.

If the examiner who conducted the original examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination of the Veteran's cervical spine disorder should be provided.

3.  After completion of the above, the AOJ should readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

4.  Send the Veteran a statement of the case addressing the Veteran's claim for entitlement to an initial compensable disability rating for dermatitis/dermatophytosis (claimed as skin rash or eczema).  The AOJ should inform the Veteran that in order to complete the appellate process, he should submit a timely substantive appeal to the AOJ.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


